Title: To Thomas Jefferson from Chandler Price, 13 January 1807
From: Price, Chandler
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philad. Jany 13. 1807
                        
                        At this moment when we hear of daring Conspiracies against a free & happy People: it is perhaps the duty of
                            every well disposed Citizen to give to the Government such information as comes within his view relative to such
                            Conspiracy
                        The foregoing is a true Coppy of a Letter I received this morning from my friend Mr Benjn Morgan of New
                            Orleans, and as it is entirely on our affairs at new Orleans I have thought it my duty to forward it to you entire—
                        Mr. Morgan is a native of this State & resided here till within a few years past. he is not forward in
                            speaking disrespectfully of his fellow Citizens, and when he names Characters as in the foregoing he speaks from the
                                accredited reports at New Orleans & which he fears may be
                            true. as respects Comr. T. Truxton he is certainly misinformed as the Gentleman is now here. In his observations on the
                            Policy pursued toward New Orleans, he speaks from experience—of this be assured Sir, that he is a true & honest American, an Admirer of its Government, a warm friend to the
                            Executive, and a man who speaks the sentiments of a patriotic mind. I hope Sir the reasons I have given for troubling
                            you, will . 
                  I am Sir With due respect Your most Obed Serv
                        
                            Chand: Price
                            
                        
                    